PARKER, Judge.
This case arose because of a disagreement as to one item in petitioner’s current expense budget for the fiscal year which began 1 July 1974. By Ch. 437 of the 1975 Session Laws, the pertinent statutes in effect when this controversy arose were repealed effective 1 July 1976 and were replaced by “The School Budget and Fiscal Control Act,” which is now codified as Art. 10A of G.S. Ch. 115. In this opinion reference will be made to the applicable statutes in effect when this case arose without further mentioning that they have now been replaced.
In this case there has been no disagreement between the petitioner, the Wilson County Board of Education, and the respondent tax-levying authority, the Wilson County Board of Commissioners, as to the amount of the petitioner’s current expense fund for the 1974-1975 fiscal year. On competent evidence the trial court found as a fact that “ [t] he Board of Commissioners budgeted a current expense fund in the total sum of $806,542.00, the said sum representing that portion of the county-wide current expense funds apportioned to the Wilson County Administrative School Unit on a per capita enrollment basis as required by North Carolina General Statutes 115-86.” That finding is not questioned on this appeal. Furthermore, the petitioner County Board of Education has never contended that the amount of the current expense fund, $806,542.00, provided by the respondent County Commissioners was inadequate or that a larger sum was needed to maintain the schools in the administrative unit for which petitioner is responsible. The only controversy between the parties involves the question how $1734.00 out of the total $806,542.00 should be spent. Thus, this case involves a single item which is approximately two-tenths of one percent of the total current expense budget, the amount of which has never been in controversy.
Petitioner contends that since it was empowered by G.S. 115-39 to elect a Superintendent and to enter into a written contract with him stating the term and conditions of employment and since the local salary supplement provided in the contract was not unreasonable, the respondent County Commissioners should not be permitted to impair the obligation of that contract by refusing to agree to the payment of the full amount of the supplement which petitioner contracted to pay. We do not agree. The power granted petitioner by G.S. 115-39 did not *20go so far as to permit it to bind the respondent County Commissioners, who alone have the tax-levying authority as far as local funds are concerned. Therefore, insofar as the contract between the petitioner and its Superintendent called for payment from local funds, such contractual provisions were necessarily contingent upon the approval of the County Commissioners. In the opinion on the former appeal of this case, we said:
“The board of commissioners are the representatives of the taxpayers in levying the tax, collecting the revenue therefrom, and spending it — all in the manner which will best suit the needs and interests of all the taxpayers. One of their duties is to provide the funds necessary to operate the public schools for nine months, but only such funds as are needed for the economical administration of the schools. They can only fulfill their duty to the taxpayers by considering closely ah budgets presented to them as requests for funds. The statute requires the itemization of the budget requests and we think the General Assembly intended that each item be considered by the county commissioners, regardless of whether additional tax levy is necessary.” Board of Education v. Board of Commissioners, 26 N.C. App. 114, 130, 215 S.E. 2d 412, 422-3 (1975).
We hold that the petitioner had no power, either by virtue of G.S. 115-39 or by any other statute of which we are aware, by contracting with a third party to foreclose the respondent County Commissioners from independently exercising the duty and responsibility which the law imposed upon them.
In the judgment appealed from the court, after making findings of fact, concluded as a- matter of law “that the services performed by the superintendent and his qualifications while highly desirable do not meet the test of a necessary expense within the meaning of General Statutes, Chapter 115-87, -88 where it refers to ‘amount needed to maintain the schools.' ” In its judgment the court then went on to state:
“For the purpose of this hearing, the Court treats the word ‘necessary’ to mean ‘that which is indispensable’ and not ‘that which is reasonable, useful and proper or conducive to the end sought.’ To rule otherwise would put the respondent in a position of being unable to deny any request for County funds for educational purposes so long *21as that request was for a worthwhile objective, as the objectives of the petitioner most assuredly were.”
We do not approve the statement contained in this conclusion of law. In our opinion G.S. 115-87 and G.S. 115-88 should not be so narrowly construed. The applicable statutes relating to the preparation and adoption of local school budgets clearly contemplate that the budget as finally adopted should be the result of the concurrence of two boards, one being the Board of Education for the particular school administrative unit involved and the other being the Board of County Commissioners, which alone is the tax-levying authority. The statutes clearly contemplate that each of these boards should exercise its own independent judgment. For example, G.S. 115-80 contains the following:
“Notwithstanding any other provisions of this Chapter, when necessity is shown by county and city boards of education, or peculiar local conditions demand, for adding or supplementing items of expenditure in the current expense fund, including additional personnel and/or supplements to the salaries of personnel, the board of county commissioners may approve or disapprove, in part or in whole any such proposed and requested expenditure.” (Emphasis added.)
Although we do not approve the narrow construction contained in the above conclusion of law, this does not impair the validity of the judgment. Without attempting to define more precisely what tests should be applied in general in determining what amount should properly be considered as being “necessary” or “needed to maintain the schools,” as those words are used in G.S. 115-87 and 115-88, under no view of the evidence in the present case could the court have legitimately found that the disputed $1,734.00 here involved was “necessary” or “needed to maintain the schools.” The additional $1,734.00, if paid to the Superintendent, would have increased his total annual eompen-pensation by approximately 7.5%. Whether his compensation should be so increased is clearly a matter as to which reasonable men could reasonably differ. We hold only that the evidence in this case would not support a finding that payment of the additional compensation was “necessary” or “needed to maintain the schools” under any reasonable construction of that statutory language. Although all of the evidence shows that the Superintendent performed his duties in a superior manner and that his leadership was responsible for effecting substantial improve*22ments in the Wilson County schools, there was no evidence that he would not continue to perform in the same exemplary fashion even though his compensation should not be increased by the disputed amount, nor was there evidence that no other competent person could be obtained to serve as Superintendent for the compensation approved by the respondent.
Evidence in this case reveals a situation in which the members of the Wilson County Board of Education, charged with the duty of maintaining the public schools in one of the three school systems in Wilson County, conscientiously felt that the schools for which they were responsible had been so improved by the services of their Superintendent that, in fairness to him and for the continuing benefit of the schools, his services should be more substantially rewarded. At the same time, the members of the Wilson County Board of Commissioners, charged with a responsibility to all of the residents and taxpayers of the County, including those residing in the two other school districts, and viewing the matter from a slightly different perspective, arrived at a different conclusion. The parties being unable to reach agreement by a joint meeting and consultation, the matter was referred to the courts under the statutes for that purpose then in effect. Our holding is only the narrow one that the evidence in this case would not support a finding that the payment of the disputed amount was “necessary” or- “needed to maintain the schools” within the meaning of the applicable statutes.
Accordingly, the judgment appealed from is
Affirmed.
Judges Britt and Clark concur.